                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8     ADEEBA SABR,                                         Case No. 18-cv-06516-RMI
                                   9                     Plaintiff,
                                                                                              ORDER ON CROSS MOTIONS FOR
                                  10              v.                                          SUMMARY JUDGMENT
                                  11     ANDREW SAUL,                                         Re: Dkt. Nos. 24, 30
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff, Adeeba Mary Sabr, seeks judicial review of an administrative law judge (“ALJ”)

                                  15   decision denying her application for disability insurance benefits and supplemental security

                                  16   income under Titles II and XVI of the Social Security Act. Plaintiff’s request for review of the

                                  17   ALJ’s unfavorable decision was denied by the Appeals Council, thus, the ALJ’s decision is the

                                  18   “final decision” of the Commissioner of Social Security which this court may review. See 42

                                  19   U.S.C. §§ 405(g), 1383(c)(3). Both parties have consented to the jurisdiction of a magistrate judge

                                  20   (dkts. 9 & 13), and both parties have moved for summary judgment (dkts. 24 & 30). For the

                                  21   reasons stated below, the court will grant Plaintiff’s motion for summary judgment, and will deny

                                  22   Defendant’s motion for summary judgment.

                                  23                                          LEGAL STANDARDS

                                  24           The Commissioner’s findings “as to any fact, if supported by substantial evidence, shall be

                                  25   conclusive.” 42 U.S.C. § 405(g). A district court has a limited scope of review and can only set

                                  26   aside a denial of benefits if it is not supported by substantial evidence or if it is based on legal

                                  27   error. Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995). The phrase

                                  28   “substantial evidence” appears throughout administrative law and direct courts in their review of
                                   1   factual findings at the agency level. See Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

                                   2   Substantial evidence is defined as “such relevant evidence as a reasonable mind might accept as

                                   3   adequate to support a conclusion.” Biestek, 139 S. Ct. at 1154 (quoting Consol. Edison Co. v.

                                   4   NLRB, 305 U.S. 197, 229 (1938)). “In determining whether the Commissioner’s findings are

                                   5   supported by substantial evidence,” a district court must review the administrative record as a

                                   6   whole, considering “both the evidence that supports and the evidence that detracts from the

                                   7   Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998). The

                                   8   Commissioner’s conclusion is upheld where evidence is susceptible to more than one rational

                                   9   interpretation. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

                                  10                                      PROCEDURAL HISTORY

                                  11          On March 4, 2015, Plaintiff filed applications for disability insurance benefits under Title

                                  12   II, and supplemental security income under Title XVI, alleging an onset date of September 8, 2014
Northern District of California
 United States District Court




                                  13   as to both applications. See Administrative Record (“AR”) at 15.1 The ALJ denied the application

                                  14   on December 26, 2017. Id. at 29. The Appeals Council denied Plaintiff’s request for review on

                                  15   August 29, 2018. Id. at 1-4.

                                  16                           SUMMARY OF THE RELEVANT EVIDENCE

                                  17          The youngest of six children, Plaintiff is 48 years old and resides in Alameda County,

                                  18   California. See Pl.’s Mot. (dkt. 24) at 6; and, AR at 763, 1212. Following a series of traumatic

                                  19   events and tragedies, coupled with a history of childhood abuse, Plaintiff was diagnosed by

                                  20   various treating and examining providers as being afflicted with a host of mental impairments

                                  21   including severe anxiety, panic attacks, depression, adjustment disorder, panic disorder, persistent

                                  22   depressive disorder (Dysthemia), chronic posttraumatic stress disorder (“PTSD”), major

                                  23   depressive disorder with recurrent episodes and psychotic features, generalized anxiety disorder,

                                  24   personality disorder with avoidant traits and paranoid and schizoid features, as well as an

                                  25   unspecified neurocognitive disorder. AR at 763, 765, 874, 890-91, 1213, 1406.

                                  26   //

                                  27
                                       1
                                  28     The AR, which is independently paginated, has been filed in several parts as a number of
                                       attachments to Docket Entry #18. See (dkts. 18-1 through 18-26).
                                                                                       2
                                   1          The Medical Evidence

                                   2          In August of 2015, Plaintiff was referred to Aparna Dixit, Psy.D., for a disability

                                   3   evaluation, from a psychological standpoint, by the California Department of Social Services. Id.

                                   4   at 763-65. After briefly noting, in a cursory and generalized fashion, that Plaintiff had a history of

                                   5   trauma and childhood abuse, Dr. Dixit reported that Plaintiff’s chief complaints were depression,

                                   6   severe anxiety, and PTSD. Id. at 763. Plaintiff told Dr. Dixit that she had not worked since 2013,

                                   7   that she was homeless at the time, and that she was unable to socialize with her friends or family.

                                   8   Id. at 764. In the course of this evaluation, Plaintiff was diagnosed with anxiety disorder, not

                                   9   otherwise specified (“NOS”), and depressive disorder NOS. Id. at 765. Dr. Dixit opined that

                                  10   because Plaintiff “presented with symptoms of anxiety [] [she] will benefit from counseling and

                                  11   psychiatric treatment for her psychiatric issues.” Id. Relating to Plaintiff’s cognitive functioning –

                                  12   after finding that Plaintiff could remember 3 out of 3 objects immediately and after 3 minutes –
Northern District of California
 United States District Court




                                  13   Dr. Dixit opined that Plaintiff may have some mild difficulties with remembering and carrying out

                                  14   complex or detailed instructions. Id. Likewise, based on their interaction during the examination,

                                  15   Dr. Dixit opined that Plaintiff may have some mild difficulties in dealing with the public. Id.

                                  16          In February of 2016, Plaintiff was referred to Lisa Kalich, Psy.D., for a psychological

                                  17   evaluation geared towards assessing Plaintiff’s abilities related to the activities of daily living,

                                  18   social functioning, episodes of decompensation, as well as concentration, persistence, and pace. Id.

                                  19   at 870. Dr. Kalich’s evaluation consisted of a clinical interview, as well as the administration of

                                  20   two diagnostic tools for the evaluation of depression and trauma symptoms. Id. In her report, Dr.

                                  21   Kalich began Plaintiff’s social history by noting that she lived with her parents until their divorce

                                  22   when Plaintiff was three years old; thereafter, “her childhood was marked by trauma and

                                  23   disruption.” Id. When Plaintiff was five years old, her mother, who had struggled with heroin

                                  24   dependence, was incarcerated for five years. Id. During those years, between the ages of four and

                                  25   ten, Plaintiff resided in various homes, including with the mother of her father’s girlfriend. Id. In

                                  26   this home, “she experienced frequent physical abuse . . . [and] was also the victim of sexual abuse

                                  27   by multiple perpetrators, including two of her brothers and her cousin.” Id. Plaintiff also grew up

                                  28   witnessing frequent bouts of domestic violence between her father and his girlfriends. Id. In her
                                                                                          3
                                   1   teenage years, Plaintiff experienced anxiety to such a degree that it affected her school

                                   2   performance and caused her to be placed in special education, which eventually caused her to drop

                                   3   out of school in the tenth grade. Id. at 871. Plaintiff eventually earned her G.E.D., and then

                                   4   attended a junior college for less than two years. Id.

                                   5          Dr. Kalich noted that Plaintiff had been employed for the majority of her adult life,

                                   6   including a number of temporary clerical and receptionist positions, as well as working as an in-

                                   7   home health care worker for many years. Id. During this period, anxiety occasionally interfered

                                   8   with her work, particularly when Plaintiff would experience panic attacks at work. Id. In 2014,

                                   9   Plaintiff was diagnosed with breast cancer, and “shortly after her diagnosis, her anxiety symptoms

                                  10   intensified.” Id. She underwent surgery and radiation treatments, which caused the cancer to go

                                  11   into remission. Id. However, the anxiety continued to worsen to the point where “she experienced

                                  12   multiple panic attacks on a daily basis.” Id. at 872. The attacks could last as long as two hours, and
Northern District of California
 United States District Court




                                  13   they were interspersed generally with “constant worry about having another attack.” Id.

                                  14   Additionally, “a few times per week, she experiences flashbacks of the sexual abuse,” leading to

                                  15   Plaintiff’s “current symptoms of depression including low mood, feelings of worthlessness,

                                  16   anhedonia, and sleep an appetite disturbance.” Id. Dr. Kalich also noted that since 2015, Plaintiff

                                  17   has experienced homelessness, requiring her to sometimes sleep at shelters or in her car, “if a

                                  18   friend’s house is unavailable.” Id. at 871.

                                  19          As to behavioral observations and Plaintiff’s mental status, Dr. Kalich observed that eye

                                  20   contact was varied and that Plaintiff most often either closed her eyes or looked away. Id.

                                  21   Plaintiff’s mood was observed as depressed and anxious, attended with evidence of psychomotor

                                  22   agitation such as rapidly moving her leg up and down. Id. While Plaintiff denied entertaining any

                                  23   such thoughts at the time of the evaluation, she acknowledged having contemplated suicide in the

                                  24   past. Id. at 872-73. Upon administering the Trauma Symptom Inventory (2nd ed.) (“TSI-2”), Dr.

                                  25   Kalich noted that Plaintiff’s score on the TSI-2 scale was so elevated that “her clinical profile

                                  26   could not be interpreted.” Id. at 873. Also, following the administering of the Beck Depression

                                  27   Inventory (2nd ed.) (“BDI-II”), Plaintiff’s responses indicated symptoms that were consistent with

                                  28   severe depression. Id. Dr. Kalich ultimately rendered an assessment of panic disorder, persistent
                                                                                          4
                                   1   depressive disorder (Dysthemia), and chronic PTSD, while noting that due to her depression,

                                   2   Plaintiff “likely experiences moderate to intermittently severe impairment with regard to activities

                                   3   of daily living.” Id. at 874. Regarding her panic disorder and PTSD, Dr. Kalich found that Plaintiff

                                   4   “likely struggles with intermittently severe deficits in concentration and attention.” Id. at 875.

                                   5   Because of the repetitive nature and frequency of the panic attacks, Dr. Kalich opined that Plaintiff

                                   6   is “unlikely to be able to complete a normal workday without the interference of her symptoms.”

                                   7   Id.

                                   8          A few months later, in November of 2016, Plaintiff was referred to Pamela Paradowski,

                                   9   Ph.D., for what was a very limited psychological evaluation geared towards determining her

                                  10   suitability as a candidate for weight-loss surgery. See id. at 1212-13. Dr. Paradowski prepared a

                                  11   two-page report that cleared Plaintiff for the surgical procedure and largely focused on detailing

                                  12   Plaintiff’s various prior attempts at weight loss including “Weight Watchers, Atkins, fasting, diet
Northern District of California
 United States District Court




                                  13   pills, the paleo diet, a naturopath, laxatives, low carbohydrate and the cabbage soup diet.” Id. at

                                  14   1213. From a psychological standpoint, Dr. Paradowski only noted that “[g]iven the above

                                  15   discussion[,] it is felt that Ms. Sabr’s condition most closely approximates . . . Adjustment

                                  16   Disorder NOS.” Id.

                                  17          In April of 2017, Plaintiff was referred by her attorney to Katherine Weibe, Ph.D., for a

                                  18   psychological evaluation geared towards determining Plaintiff’s state of cognitive and emotional

                                  19   functioning. Id. at 878. Initially, Dr. Weibe reviewed the above-described reports prepared by Drs.

                                  20   Kalich and Dixit, and then evaluated Plaintiff through a clinical interview and by administering a

                                  21   battery of diagnostic tests. Id. at 881. Delving deeply into Plaintiff’s background, Dr. Weibe began

                                  22   by noting that only recently had Plaintiff secured a place to live with assistance from Berkeley

                                  23   Food and Housing, and that she had spent the previous 18-month period suffering from

                                  24   homelessness. Id. at 878.

                                  25          By the time she was four years old, Plaintiff was already accustomed to being “physically

                                  26   abused by her mother who beat her with extension cords, phone records (sic), and lamp cords[,] all

                                  27   with knots in them.” Id. Due to her mother’s heroin dependency, coupled with her father’s refusal

                                  28   to take custody, Plaintiff was thereafter raised in various other homes as a foster child. Id. Dr.
                                                                                          5
                                   1   Weibe then recounted the extent to which Plaintiff’s childhood was marked with abuse and trauma

                                   2   in these various homes. Id. at 878-79. When she was a young child, Plaintiff first became the

                                   3   victim of sexual abuse by an adult male cousin. Id. When she was 10 years old, and had once

                                   4   again become the victim of sexual abuse by one of her brothers, Plaintiff asked her eldest brother

                                   5   for help; but instead of helping, “[h]er oldest brother then started sexually abusing her most

                                   6   severely.” Id. at 878. Another of Plaintiff’s brothers, one who did not subject her to victimization,

                                   7   died after a man poured gasoline on him and set him on fire. Id. at 879. Plaintiff was the one to

                                   8   discover his body. Id. After her sister and mother both died of cancer, and after her own battle

                                   9   with cancer involving two surgeries and radiation treatment, when Plaintiff found herself

                                  10   unemployed and homeless, she reported that her father ignored her, except to occasionally attempt

                                  11   to recruit her to do “crooked stuff.” Id.

                                  12          Based on Plaintiff’s clinical interview, as well as her performance on the various
Northern District of California
 United States District Court




                                  13   diagnostic tests administered, Dr. Weibe made a series of findings as to Plaintiff’s abilities

                                  14   regarding language, attention and concentration, executive and memory functioning, and

                                  15   emotional functioning. Id. at 881-89. Dr. Weibe found Plaintiff to be mildly impaired in the areas

                                  16   of language, attention and concentration, visual and spatial abilities, as well as sensory and motor

                                  17   abilities. Id. at 881-83. Regarding the ability to plan, sequence, abstract, and organize – or,

                                  18   executive functioning – Plaintiff was found to be moderately impaired. Id. at 882. Plaintiff’s

                                  19   memory functioning, however, was found to be severely impaired given that her immediate and

                                  20   delayed memory were both in the extremely low range (i.e., in the bottom 1st and 2nd percentile

                                  21   of the population). Id. at 882. In the domains of emotional functioning, Plaintiff was found to be

                                  22   severely impaired due to severe depression, severe anxiety, and chronic posttraumatic stress

                                  23   “beginning with experiences of sexual, physical, and emotional abuse during her childhood.” Id. at

                                  24   883. Dr. Weibe then cataloged Plaintiff’s recent symptoms as including “intrusive memories;

                                  25   nightmares; flashbacks; being triggered by reminders; strong physical reactions from reminders;

                                  26   avoiding memories, thoughts, or feelings; avoiding people, places, conversations, activities,

                                  27   objects, or situations; trouble remembering parts of the experience; strong negative beliefs about

                                  28   herself; blaming herself or someone else concerning the experience; strong negative feelings such
                                                                                          6
                                   1   as fear, horror, anger, guilt, or shame; loss of interest in activities that she used to enjoy; feeling

                                   2   distant or cut off from other people; trouble experiencing positive feelings; irritable behavior;

                                   3   being hyper-vigilant; feeling jumpy or easily startled; having difficulty concentrating; and having

                                   4   trouble falling and staying asleep.” Id. at 883-84. Plaintiff’s symptoms would often cause full-

                                   5   blown panic attacks several times a week, each of which would last for an hour or longer. Id. at

                                   6   884.

                                   7           Given Plaintiff’s performance on the MCMI-IV, which is “an objective test of psychiatric

                                   8   functioning,” Dr. Weibe found that “[o]n the basis of the test data, it may be assumed that she has

                                   9   a severe psychological disorder.” Id. at 886. Specifically, Dr. Weibe diagnosed Plaintiff as

                                  10   suffering from a major depressive disorder with recurrent episodes and psychotic features; chronic

                                  11   PTSD; generalized anxiety disorder; a personality disorder with avoidant traits and paranoid and

                                  12   schizoid features; as well as with an unspecified neurocognitive disorder that needed to be
Northern District of California
 United States District Court




                                  13   diagnosed by a medical doctor. Id. at 890-91. Dr. Weibe then rendered three conclusions. First,

                                  14   that Plaintiff “evinces cognitive functioning deficits as well as psychiatric disorder problems that

                                  15   make it difficult for her to attend to, remember[,] and follow through with directions and tasks.”

                                  16   Id. at 890. Second, that Plaintiff’s psychiatric problems affect her cognitive abilities causing

                                  17   difficulties in relating effectively with others on a consistent basis. Id. Finally, Dr. Weibe

                                  18   concluded that the combination of Plaintiff’s psychiatric, cognitive, and personality functioning

                                  19   impairments “would make it difficult for her to function effectively and reliably in a full-time job

                                  20   for likely two years.” Id.

                                  21           The following month, in May of 2017, Plaintiff began psychiatric treatment with Summer

                                  22   Savon, M.D., Ph.D.; and, following an initial evaluation and a number of therapy sessions, Dr.

                                  23   Savon submitted a letter summarizing her diagnostic impressions and opinions. Id. at 1406. Dr.

                                  24   Savon diagnosed Plaintiff with major depressive disorder, anxiety disorder, history of panic

                                  25   disorder, and PTSD. Id. After reviewing the reports of evaluations done by Dr. Kalich and Dr.

                                  26   Weibe, Dr. Savon noted that in addition to impairments in memory, executive and emotional

                                  27   functioning, Plaintiff also “struggles with psychotic symptoms which are incompatible with

                                  28   successful employment.” Id. Lastly, Dr. Savon opined that Plaintiff “requires a period of removal
                                                                                           7
                                   1   from the work force in order to address her psychological issues through psychotherapy as well as

                                   2   to optimize her psychotropic medications . . . [and that] [o]nly in this way will she be able to

                                   3   develop the equanimity, psychological health and freedom from disturbances in her inner life that

                                   4   will make it possible for her to be successful in the workplace.” Id.

                                   5          Lastly, during this same period, Plaintiff underwent weekly therapy sessions for the better

                                   6   part of a year with Kristen Crowley, LMFT, at the Mind to Mindful Psychotherapy Clinic. Id. at

                                   7   1401-04. Following more than forty 1-hour weekly therapy sessions between 2016 and 2017,

                                   8   Therapist Crowley opined that Plaintiff had marked limitations in dealing with normal work stress,

                                   9   and that Plaintiff had extreme limitations (“no useful ability to perform”) in the following areas:

                                  10   maintaining attention for two hour periods; maintaining regular attendance at work; completing a

                                  11   normal workday without interruptions from psychologically based symptoms; and, performing at a

                                  12   consistent pace without an unreasonable number or duration of rest periods. Id. at 1403. Further,
Northern District of California
 United States District Court




                                  13   Ms. Crowley opined that Plaintiff’s impairments would interfere with her workplace concentration

                                  14   or pace 40% of the time, and that Plaintiff’s symptoms could be expected to cause her to be absent

                                  15   from work more than four days per month. Id. at 1404.

                                  16       THE FIVE STEP SEQUENTIAL ANALYSIS FOR DETERMINING DISABILITY

                                  17          A person filing a claim for social security disability benefits (“the claimant”) must show

                                  18   that she has the “inability to do any substantial gainful activity by reason of any medically

                                  19   determinable physical or mental impairment” which has lasted or is expected to last for twelve or

                                  20   more months. See 20 C.F.R. §§ 416.920(a)(4)(ii), 416.909.2 The ALJ must consider all evidence in

                                  21   the claimant’s case record to determine disability (see id. § 416.920(a)(3)), and must use a five-

                                  22   step sequential evaluation process to determine whether the claimant is disabled (see id. §

                                  23   416.920). “[T]he ALJ has a special duty to fully and fairly develop the record and to assure that

                                  24   the claimant’s interests are considered.” Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983).

                                  25          Here, the ALJ evaluated Plaintiff’s application for benefits under the required five-step

                                  26
                                  27   2
                                        The regulations for supplemental security income (Title XVI) and disability insurance benefits
                                  28   (Title II) are virtually identical though found in different sections of the CFR. For the sake of
                                       convenience, the court will generally cite to the SSI regulations herein unless noted otherwise.
                                                                                           8
                                   1   sequential evaluation. AR at 16-17. At Step One, the claimant bears the burden of showing she has

                                   2   not been engaged in “substantial gainful activity” since the alleged date the claimant became

                                   3   disabled. See 20 C.F.R. § 416.920(b). If the claimant has worked and the work is found to be

                                   4   substantial gainful activity, the claimant will be found not disabled. See id. The ALJ found that

                                   5   Plaintiff had not engaged in substantial gainful activity since the alleged onset date. AR at 18. At

                                   6   Step Two, the claimant bears the burden of showing that she has a medically severe impairment or

                                   7   combination of impairments. See 20 C.F.R. § 416.920(a)(4)(ii), (c). “An impairment is not severe

                                   8   if it is merely ‘a slight abnormality (or combination of slight abnormalities) that has no more than

                                   9   a minimal effect on the ability to do basic work activities.’” Webb v. Barnhart, 433 F.3d 683, 686

                                  10   (9th Cir. 2005) (quoting S.S.R. No. 96–3(p) (1996)). The ALJ found that Plaintiff suffered from

                                  11   the following severe impairments: PTSD, major depressive disorder, anxiety, obesity, breast

                                  12   cancer in remission. AR at 18. Additionally, the ALJ found that Plaintiff’s back disorder, atrial
Northern District of California
 United States District Court




                                  13   fibrillation, knee pain, and dyslexia were not severe impairments, while finding that Plaintiff’s

                                  14   bilateral carpel tunnel syndrome was not medically determined. Id. at 18-19.

                                  15           At Step Three, the ALJ compares the claimant’s impairments to the impairments listed in

                                  16   appendix 1 to subpart P of part 404. See 20 C.F.R. § 416.920(a)(4)(iii), (d). The claimant bears the

                                  17   burden of showing her impairments meet or equal an impairment in the listing. Id. If the claimant

                                  18   is successful, a disability is presumed and benefits are awarded. Id. If the claimant is unsuccessful,

                                  19   the ALJ assesses the claimant’s residual functional capacity (“RFC”) and proceeds to Step Four.

                                  20   See id. § 416.920(a)(4)(iv), (e). Here, the ALJ found that Plaintiff did not have an impairment or

                                  21   combination of impairments that met or medically equaled the severity of any of the listed

                                  22   impairments. AR at 19-20. Next, the ALJ determined that Plaintiff retained the RFC to perform

                                  23   work at the medium exertional level, but limited to simple, routine, and repetitive tasks, and with

                                  24   only occasional decision-making, changes in the work setting, and interacting with co-workers and

                                  25   the public. Id. at 20-27.

                                  26           At Step Four, the ALJ determined that Plaintiff is not capable of performing her past

                                  27   relevant work as a home attendant or as an office assistant. Id. at 27. Lastly, at Step Five, the ALJ

                                  28   concluded that based on the RFC, Plaintiff’s age, education, and work experience, that there are
                                                                                         9
                                   1   jobs that exist in significant numbers in which Plaintiff can still perform, such as hand packer,

                                   2   assembler, and machine feeder. Id. at 27-28. Accordingly, the ALJ concluded that Plaintiff had not

                                   3   been under a disability, as defined in the Social Security Act, from September 8, 2014 through the

                                   4   date of the issuance of the ALJ’s decision, December 26, 2017. Id. at 28-29.

                                   5                                         ISSUESS PRESENTED

                                   6          Plaintiff presents several related issues for review. See Pl.’s Mot. (dkt. 24) at 5. First,

                                   7   Plaintiff contends that the ALJ erred by incorrectly evaluating and weighing the medical opinion

                                   8   evidence. Id. at 8-12. Plaintiff then argues that as a result of the ALJ’s errors in evaluating the

                                   9   medical opinion evidence, the ALJ erred in several regards at Step-2, including the ALJ’s failure

                                  10   to consider one of Plaintiff’s mental impairments at all. Id. at 12-13. Plaintiff also argues that the

                                  11   ALJ erred at Step-3 by failing to discuss the effects of Plaintiff’s five severe impairments,

                                  12   singularly or in combination, when evaluating their severity for equivalency with a listed
Northern District of California
 United States District Court




                                  13   impairment. Id. at 13-14. Next, Plaintiff contends that the ALJ erred in evaluating her credibility

                                  14   because the ALJ failed to identify which testimony was accepted and which testimony was

                                  15   rejected. Id. at 14-15. Based on the argument that the ALJ erred in evaluating the medical opinion

                                  16   evidence, Plaintiff also contends that the RFC finding was not based on substantial evidence, and

                                  17   that the ALJ failed to provide specific reasoning for every aspect of the RFC. Id. at 15-16. Lastly,

                                  18   Plaintiff contends that because the hypothetical questions posed to the vocational expert (“VE”)

                                  19   were based on an unsupported RFC, rendering much of the VE testimony unreliable, the

                                  20   dependent finding of non-disability was flawed and that this court should remand for payment of

                                  21   benefits or for further proceedings as appropriate. Id. at 16-17.

                                  22                                               DISCUSSION

                                  23          The ALJ formulated a RFC for medium work that would be limited to simple, routine, and

                                  24   repetitive tasks, and involving occasional decision-making, changes in the work setting, and

                                  25   interacting with co-workers and the public. Working backwards from that point, the ALJ then

                                  26   ventured to justify the RFC by giving “substantial weight to the August 2015 opinion of

                                  27   consultative psychological examiner Dr. Aparna Dixit, which is generally consistent with the

                                  28   claimant’s residual functioning capacity.” Id. at 25. Likewise, “substantial weight” was given to
                                                                                         10
                                   1   Dr. Paradowski’s 2016 opinion that cleared Plaintiff for weight loss surgery because “it suggests a

                                   2   significant capacity for long-term decision making that is at odds with the claimant’s allegations.”

                                   3   Id. The ALJ gave limited weight to Dr. Kalich’s opinions because of the notion that it relied too

                                   4   heavily on Plaintiff’s reported symptoms and her responses to psychological testing instruments.

                                   5   Id. Likewise, the ALJ gave little weight to Dr. Wiebe’s 2017 assessment because “her conclusions

                                   6   rely heavily on the claimant’s reported symptoms . . . [and because] [s]uch complaints are not

                                   7   reflected elsewhere in the record.” Id. at 26. Little weight was also given to Dr. Savon’s opinion

                                   8   because, “[i]nsofar as Dr. Savon concedes that she is reliant upon [Drs. Wiebe and Kalich] in her

                                   9   assessment, I similarly accord her opinion little weight.” Id. Lastly, the ALJ gave little weight to

                                  10   Therapist Crowley’s assessment because “the record does not include accompanying treatment

                                  11   notes in support of her assessment,” and because the assessment is “at odds with” other isolated

                                  12   notations elsewhere in the record that indicate things such as, “improving mood,” “apartment
Northern District of California
 United States District Court




                                  13   hunting,” and “depression better.” Id. at 26. Accordingly, the ALJ concluded that Plaintiff was

                                  14   able to seek work as an assembler, a machine feeder, or hand packer. Id. at 28.

                                  15          Medical opinions are “distinguished by three types of physicians: (1) those who treat the

                                  16   claimant (treating physicians); (2) those who examine but do not treat the claimant (examining

                                  17   physicians); and (3) those who neither examine nor treat the claimant (nonexamining physicians).”

                                  18   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The medical opinion of a claimant’s treating

                                  19   provider is given “controlling weight” so long as it “is well-supported by medically acceptable

                                  20   clinical and laboratory diagnostic techniques and is not inconsistent with the other substantial

                                  21   evidence in [the claimant’s] case record.” 20 C.F.R. § 404.1527(c)(2); see also Revels v. Berryhill,

                                  22   874 F.3d 648, 654 (9th Cir. 2017). In cases where a treating doctor’s opinion is not controlling, the

                                  23   opinion is weighted according to factors such as the nature and extent of the treatment

                                  24   relationship, as well as the consistency of the opinion with the record. 20 C.F.R. § 404.1527(c)(2)-

                                  25   (6); Revels, 874 F.3d at 654.

                                  26          “To reject [the] uncontradicted opinion of a treating or examining doctor, an ALJ must

                                  27   state clear and convincing reasons that are supported by substantial evidence.” Ryan v. Comm’r of

                                  28   Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (alteration in original) (quoting Bayliss v. Barnhart,
                                                                                         11
                                   1   427 F.3d 1211, 1216 (9th Cir. 2005)). “If a treating or examining doctor’s opinion is contradicted

                                   2   by another doctor’s opinion, an ALJ may only reject it by providing specific and legitimate

                                   3   reasons that are supported by substantial evidence.” Id. (quoting Bayliss, 427 F.3d at 1216); see

                                   4   also Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (“[The] reasons for rejecting a treating

                                   5   doctor’s credible opinion on disability are comparable to those required for rejecting a treating

                                   6   doctor’s medical opinion.”). “The ALJ can meet this burden by setting out a detailed and thorough

                                   7   summary of the facts and conflicting clinical evidence, stating his [or her] interpretation thereof,

                                   8   and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (quoting Cotton v.

                                   9   Bowen, 799 F.2d 1403, 1408 (9th Cir. 1986)). Further, “[t]he opinion of a nonexamining physician

                                  10   cannot by itself constitute substantial evidence that justifies the rejection of the opinion of either

                                  11   an examining physician or a treating physician.” Lester, 81 F.3d at 831 (9th Cir. 1995); see also

                                  12   Revels, 874 F.3d at 654-55. It should also be noted that greater weight is due to the “opinion of a
Northern District of California
 United States District Court




                                  13   specialist about medical issues related to his or her area of specialty.” 20 C.F.R. § 404.1527(c)(5);

                                  14   see also Revels, 874 F.3d at 654. Lastly, where a Plaintiff’s condition progressively deteriorates,

                                  15   the most recent medical report is the most probative. See Young v. Heckler, 803 F.2d 963, 968 (9th

                                  16   Cir. 1986).

                                  17          In addition to the medical opinions of doctors, an ALJ must also consider the opinions of

                                  18   medical providers who do not fall within the Social Security Administration’s definition of

                                  19   “acceptable medical sources.” See 20 C.F.R. § 404.1527(b), (f); see also Revels, 874 F.3d at 655.

                                  20   While those opinions are not automatically entitled to the same degree of deference, an ALJ may

                                  21   give less deference to such “other sources” only if the ALJ gives reasons germane to that witness.

                                  22   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012); Revels, 874 F.3d at 654. The same factors

                                  23   used to evaluate the opinions of medical providers who are acceptable medical sources (e.g., the

                                  24   nature, length, and extent of the treatment relationship, consistency with the record, and the

                                  25   specialization involved) are used to evaluate the opinions of those who fall outside that category.

                                  26   See 20 C.F.R. §§ 404.1527(f), 404.1527(c)(2)-(6); Revels, 874 F.3d at 654. Indeed, under some

                                  27   circumstances, the opinion of a treating provider who is not an acceptable medical source may be

                                  28   given greater weight than even the opinion of an “acceptable medical source” when that provider
                                                                                          12
                                   1   “has seen the individual more often than the treating source, has provided better supporting

                                   2   evidence and a better explanation for the opinion, and the opinion is more consistent with the

                                   3   evidence as a whole.” 20 C.F.R. § 404.1527(f)(1); see also Revels, 874 F.3d at 655.

                                   4          Here, Defendant’s arguments largely echo the ALJ’s stated justifications for why the

                                   5   above-described medical evidence was rejected. See Def.’s Mot. (dkt. 30) at 16-22. For example,

                                   6   Defendant notes that in August of 2015, a consultative examiner, Dr. Aparna Dixit, observed that

                                   7   Plaintiff’s mood was only mildly anxious during the evaluation; that she could read; that she had

                                   8   fair grooming; was able to follow a 3-step command; was able to perform simple tasks; that she

                                   9   might have mild difficulty in dealing with the public, but not so with co-workers and supervisors;

                                  10   and ultimately, that Plaintiff “could cooperate effectively with the public and co-workers on

                                  11   simple, routine tasks.” Id. at 16-17. Defendant then notes that shortly thereafter, in October of

                                  12   2015 and February of 2016, two non-examining state agency consultants reviewed Dr. Dixit’s
Northern District of California
 United States District Court




                                  13   report and rendered largely concurring opinions. Id. at 12. Defendant also points to Dr.

                                  14   Paradowski’s 2016 decision to clear Plaintiff for weight loss surgery, relying on it to argue the

                                  15   point that “Plaintiff was able to make an informed choice regarding surgery and was sufficiently

                                  16   disciplined to follow post-operative procedures.” Id. at 17.

                                  17          Defendant then argues that the ALJ properly rejected the opinions of Dr. Kalich and Dr.

                                  18   Wiebe because they “appeared to be based on Plaintiff’s own self-reports,” and because their

                                  19   opinions were “inconsistent” with notations made elsewhere in the record, generally by treatment

                                  20   providers for physical impairments, and of questionable relevance, such as Plaintiff’s ability to

                                  21   attend medical appointments, groom herself, or to obtain simple meals. Id. at 19-20; see also AR at

                                  22   25-26. As to Dr. Savon’s opinion, Defendant justifies the rejection of the opinion of Plaintiff’s

                                  23   treating psychiatrist by rephrasing a particular statement from Dr. Savon’s letter to the ALJ.

                                  24   Defendant contends that Dr. Savon’s opinion was due to be given no weight because Dr. Savon

                                  25   “admittedly relied on the opinions of Drs. Wiebe and Kalich,” which the ALJ had already rejected.

                                  26   See Def.’s Mot. (dkt. 30) at 21; see also AR at 26 (where the ALJ explains Dr. Savon “concedes”

                                  27   that her opinion was “reliant upon them”). Lastly, Defendant justifies the ALJ’s rejection of

                                  28   Therapist Crowley’s opinion because “there were not treatment notes or clinical findings from Ms.
                                                                                        13
                                   1   Crowley that could support the significant limitations she endorsed.” Id. at 21. The ALJ’s stated

                                   2   reason for rejecting Therapist Crowley’s opinion was that “the record does not include

                                   3   accompanying treatment notes in support of her assessment.” AR at 26. However, the record did in

                                   4   fact include more than 60 pages of very detailed treatment notes that pertained to each of the

                                   5   weekly treatment sessions Plaintiff underwent between August of 2016 and January of 2018. See

                                   6   id. at 45-109.

                                   7          The court finds that these explanations and justifications fall short of the above-described

                                   8   standards. Initially, the court will note that this is a case where the record clearly shows a

                                   9   progressively deteriorating state of mental health. Born in 1971, Plaintiff experienced the above-

                                  10   described history of trauma and abuse throughout her childhood. Nevertheless, she managed to

                                  11   function and maintain employment for much of her life. Then, in 2014, after losing her sister and

                                  12   mother to cancer, and after being diagnosed with cancer herself, Plaintiff’s mental health
Northern District of California
 United States District Court




                                  13   symptoms began to intensify. This deterioration continued until she became unable to work, and

                                  14   eventually became homeless for nearly two years beginning in June of 2015. Accordingly, the

                                  15   ALJ erred in relying so heavily on a consultative evaluation from August of 2015 (Dr. Dixit), in

                                  16   order to discount the subsequent opinions of two examining psychologists who performed more

                                  17   thorough evaluations in February of 2016 (Dr. Kalich) and April of 2017 (Dr. Wiebe), as well as

                                  18   the opinions of Plaintiff’s treating psychiatrist (Dr. Savon) and longtime therapist (Therapist

                                  19   Crowley), both of whom rendered their opinions in July of 2017, after a course of treatment. See

                                  20   Young, 803 F.2d at 968 (in cases of progressively deteriorating conditions, the most recent medical

                                  21   report is the most probative).

                                  22          Putting aside the deterioration of Plaintiff’s condition, and the temporal problems with

                                  23   crediting Dr. Dixit’s 2015 opinion over more recent opinions, including those of Plaintiff’s

                                  24   treating physician and therapist, the ALJ’s stated justifications for how these opinions were

                                  25   weighed, as well as Defendant’s arguments in this court, are independently unpersuasive. First,

                                  26   Dr. Dixit did not venture to delve into Plaintiff’s history of trauma, and therefore her opinion

                                  27   seems less relevant than those of Dr. Kalich and Dr. Wiebe. Second, neither the ALJ, nor

                                  28   Defendant, have addressed the fact that Dr. Dixit expressly stated that due to Plaintiff’s anxiety
                                                                                         14
                                   1   symptoms, she needed “counseling and psychiatric treatment for her psychiatric issues.” AR at

                                   2   765. Thus, Dr. Dixit’s functional opinions, rendered from a psychological standpoint, and to the

                                   3   effect that Plaintiff only had mild difficulties in dealing with the public, or that she could perform

                                   4   simple tasks, was in fact an admittedly incomplete assessment due to Dr. Dixit’s express caveat

                                   5   that Plaintiff had “psychiatric issues,” which needed “psychiatric treatment.” Plaintiff then sought

                                   6   and secured psychiatric treatment from Dr. Savon, who opined in 2017 that Plaintiff “struggles

                                   7   with psychotic symptoms which are incompatible with successful employment . . . [and] that Ms.

                                   8   Sabr requires a period of removal from the work force in order to address her psychological issues

                                   9   through psychotherapy as well as to optimize her psychotropic medications.” Id. at 1406. Thus, it

                                  10   was error to formulate a RFC that was largely based on Dr. Dixit’s incomplete psychological

                                  11   opinion as to Plaintiff’s functional limitation, especially in light of Dr. Dixit’s statement that

                                  12   Plaintiff required psychiatric treatment. The ALJ should have given the greatest weight to Dr.
Northern District of California
 United States District Court




                                  13   Savon’s opinion because of the fact that Dr. Savon was Plaintiff’s treating physician, and also

                                  14   because greater weight is due to the “opinion of a specialist about medical issues related to his or

                                  15   her area of specialty.” 20 C.F.R. § 404.1527(c)(5); Revels, 874 F.3d at 654.

                                  16          Regarding the ALJ’s rejection of the opinions of Dr. Kalich and Dr. Wiebe for the stated

                                  17   reason that they “rely heavily” on Plaintiff’s “reported symptoms and responses to self-assessed

                                  18   inventories” (AR at 25-26), Defendant argues that those opinions “were inconsistent with the

                                  19   evidence in the record . . . and appeared to be based on Plaintiff’s own self-reports.” Def.’s Mot.

                                  20   (dkt. 30) at 19. First, Defendant’s suggestion that these opinions were inconsistent with other

                                  21   evidence in record is unpersuasive because Defendant generally only points to isolated notations

                                  22   here and there to the effect that Plaintiff had good grooming on one occasion, was cooperative on

                                  23   another occasion, or appeared to have a “normal” mental status during a physical examination.

                                  24   The court finds that there are no such inconsistencies. Second, it was error to for the ALJ to

                                  25   discount the findings, diagnoses, and opinions of Dr. Kalich and Dr. Wiebe because of any notion

                                  26   that they “rely heavily on Claimant’s reported symptoms.” In addition to gathering a detailed

                                  27   social history for Plaintiff and administering diagnostic tools for the measurement of trauma and

                                  28   depression symptoms, Dr. Kalich also made a series of clinical observations as to Plaintiff’s
                                                                                          15
                                   1   psychomotor agitations and her need to avoid eye contact. Likewise, in addition to records review

                                   2   and a clinical evaluation, Dr. Wiebe administered no less than 11 different diagnostic tests in an

                                   3   effort to “determine her current cognitive and emotional functioning.” See AR at 878. Thus, the

                                   4   ALJ erred in rejecting these opinions in this fashion, because it is well established that psychiatric

                                   5   or psychological evaluations based on the patient’s self-reporting may not be automatically

                                   6   disregarded because these “[d]iagnoses will always depend in part on the patient’s self-report, as

                                   7   well as on the clinician’s observations of the patient . . . such is the nature of psychiatry.” Buck v.

                                   8   Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017).

                                   9          Additionally, as the ALJ suggested, Defendant now argues that Dr. Savon’s opinion was

                                  10   due to be given “little weight” because she “admittedly relied on the opinions from Drs. Wiebe

                                  11   and Kalich,” and therefore, “Dr. Savon’s opinion merited little weight for the same reasons.” See

                                  12   Def.’s Mot. (dkt. 30) at 21; see also AR at 26. Defendant’s argument is based on a flawed and
Northern District of California
 United States District Court




                                  13   incorrect premise. When Dr. Savon opined that Plaintiff’s psychotic symptoms are “incompatible

                                  14   with successful employment,” and that Plaintiff requires a period of removal from the workforce

                                  15   such as to optimize her psychotropic medications, these opinions did not rely on the opinions of

                                  16   Drs. Kalich and Wiebe. The record leaves little room to doubt that Dr. Savon’s opinions were

                                  17   rendered based on her own relationship with Plaintiff as her treating psychiatrist. In the course of

                                  18   explaining her opinion, Dr. Savon also related that she had relied on the evaluations performed by

                                  19   Drs. Kalich and Wiebe “in order to expand on [her] preliminary view of Ms. Sabr’s functioning,”

                                  20   which is not the same as saying that Dr. Savon’s psychiatric opinion about her own patient was

                                  21   only based on two previous psychological evaluations performed by others. Accordingly, the ALJ

                                  22   erred in giving Dr. Savon’s opinions “little weight” due to the incorrect notion that Dr. Savon was

                                  23   merely parroting Drs. Kalich and Wiebe.

                                  24          Lastly, to reject the opinion of Therapist Crowley, the ALJ was required to give reasons

                                  25   that are germane to that witness. Instead, the ALJ incorrectly stated that “the record does not

                                  26   include treatment notes in support of her assessment . . . [and] the assessment is at odds with

                                  27   contemporaneous treatment records documenting unremarkable mental status . . .” AR at 26.

                                  28   However, as noted above, the record contains more than 60 pages of detailed notes documenting
                                                                                          16
                                   1   Plaintiff’s ongoing therapy with Ms. Crowley from August of 2016 until January of 2018. See id.

                                   2   at 45-109. As to the “records documenting unremarkable mental status,” the ALJ again points to

                                   3   isolated snippets from elsewhere in the record where it would be noted that Plaintiff was

                                   4   “apartment hunting,” or that merely state “depression better,” or “anxiety decreased.” Id. at 26.

                                   5   Because these explanations are based on the incorrect statement that the record does not contain

                                   6   Therapist Crowley’s treatment notes, or on logical fallacies or non sequiturs (such as the fact that

                                   7   Plaintiff had good grooming or that she may have searched for an apartment), the court finds that

                                   8   the ALJ erred in rejecting Therapist Crowley’s opinion while failing to provide reasons that would

                                   9   be germane to that witness.

                                  10          In the end, the ALJ failed to provide any specific or legitimate reasons for rejecting the

                                  11   opinions of Drs. Kalich, Wiebe, and Savon. Likewise, the ALJ failed to provide any germane

                                  12   reasoning for rejecting Therapist Crowley’s opinion. It is not technically necessary for the court to
Northern District of California
 United States District Court




                                  13   determine whether or not Dr. Savon’s 2017 psychiatric opinion was ‘contradicted’ by Dr. Dixit’s

                                  14   2015 psychological opinion, because the ALJ’s explanation for rejecting Dr. Savon’s opinion does

                                  15   not even rise to the level of specific and legitimate reasons – let alone clear and convincing

                                  16   reasons. Nevertheless, as discussed above, the record in this case reflects a worsening of Plaintiff’s

                                  17   condition between 2015 and 2017, and further, Dr. Dixit’s psychological evaluation was rendered

                                  18   with the specific caveat that Plaintiff would need psychiatric treatment for her psychiatric

                                  19   symptoms, which were beyond Dr. Dixit’s expertise. Thus, Dr. Savon’s 2017 psychiatric opinion

                                  20   is uncontroverted. See Ferrando v. Comm’r of SSA, 449 F. App’x 610, 611 (9th Cir. 2011) (“The

                                  21   record demonstrates that the opinions of the examining psychologist relied on by the ALJ and the

                                  22   treating psychiatrist rejected by the ALJ do not conflict because Ferrando’s medical records

                                  23   indicate that his mental impairments worsened between the examining psychologist’s evaluation

                                  24   in April 2005 and the treating psychiatrist’s evaluation in February 2007.”).

                                  25          The above discussed errors led to the formulation of a RFC that was inconsistent with the

                                  26   body of medical evidence pertaining to Plaintiff’s mental health, and consequently an erroneous

                                  27   finding at Step 5 that Plaintiff can work as an assembler, a hand packer, or a machine feeder. At

                                  28   the hearing before the ALJ, the VE testified that if Plaintiff were off task 20% of the time due to
                                                                                        17
                                   1   her symptoms, “that would preclude all work.” See AR at 138. In February of 2016, Dr. Kalich

                                   2   assessed Plaintiff as struggling with intermittently severe deficits in concentration, attention, and

                                   3   activities of daily living, and opined that Plaintiff would be unlikely to complete a normal

                                   4   workday without symptoms-based interferences. In April of 2017, Dr. Wiebe opined that the

                                   5   combination of Plaintiff’s psychiatric, cognitive, and personality functioning impairments would

                                   6   make it difficult for her to function effectively and reliably in a full-time job for “likely two

                                   7   years.” In July of 2017, Plaintiff’s treating psychiatrist, Dr. Savon, opined that Plaintiff still

                                   8   struggled with psychotic symptoms that “are incompatible with successful employment,” and that

                                   9   Plaintiff needed to be removed from the workforce “in order to address her psychological issues

                                  10   through psychotherapy as well as to optimize her psychotropic medications.” Also in July of 2017,

                                  11   and after a lengthy treatment relationship, Therapist Crowley opined that Plaintiff’s impairments

                                  12   would interfere with concentration and pace up to 40% of the time during working hours, and that
Northern District of California
 United States District Court




                                  13   Plaintiff could be expected to be absent from work due to her symptoms for more than 4 days per

                                  14   month. Had this improperly rejected evidence been credited, the ALJ would have been required to

                                  15   find Plaintiff disabled at Step Five based on the VE’s testimony. Accordingly, having been

                                  16   improperly rejected, the opinions rendered by Drs. Kalich, Wiebe, and Savon, as well as Therapist

                                  17   Crowley, will be credited as true for the reasons discussed below.

                                  18                                          NATURE OF REMAND

                                  19           Having found that the ALJ committed error by not finding Plaintiff disabled at Step Five,

                                  20   the court must now decide if remand for further proceedings is appropriate. It is well established

                                  21   that “[i]f additional proceedings can remedy defects in the original administrative proceeding, a

                                  22   social security case should be remanded [for further proceedings].” Lewin v. Schweiker, 654 F.2d

                                  23   631, 635 (9th Cir. 1981). It is equally well established that courts are empowered to affirm,

                                  24   modify, or reverse a decision by the Commissioner, “with or without remanding the cause for a

                                  25   rehearing.” 42 U.S.C. § 405(g); see also Garrison v. Colvin, 759 F.3d 995, 1019 (9th Cir. 2014).

                                  26   Generally, remand with instructions to award benefits has been considered when it is clear from

                                  27   the record that a claimant is entitled to benefits. Id.

                                  28           The credit-as-true doctrine was announced in Varney v. Sec’y of Health & Human Servs.,
                                                                                           18
                                   1   859 F.2d 1396 (9th Cir. 1988) (“Varney II”), where it was held that when “there are no

                                   2   outstanding issues that must be resolved before a proper disability determination can be made, and

                                   3   where it is clear from the administrative record that the ALJ would be required to award benefits if

                                   4   the claimant’s excess pain testimony were credited, we will not remand solely to allow the ALJ to

                                   5   make specific findings regarding that testimony . . . [instead] we will . . . take that testimony to be

                                   6   established as true.” Id. at 1401. The doctrine promotes fairness and efficiency, given that remand

                                   7   for further proceedings can unduly delay income for those unable to work and yet entitled to

                                   8   benefits. Id. at 1398.

                                   9           The credit-as-true rule has been held to also apply to medical opinion evidence, in addition

                                  10   to claimant testimony. Hammock v. Bowen, 879 F.2d 498, 503 (9th Cir. 1989). The standard for

                                  11   applying the rule to either is embodied in a three-part test, “each part of which must be satisfied in

                                  12   order for a court to remand to an ALJ with instructions to calculate and award benefits: (1) the
Northern District of California
 United States District Court




                                  13   record has been fully developed and further administrative proceedings would serve no useful

                                  14   purpose; (2) the ALJ has failed to provide legally sufficient reasons for rejecting evidence,

                                  15   whether claimant testimony or medical opinion; and (3) if the improperly discredited evidence

                                  16   were credited as true, the ALJ would be required to find the claimant disabled on remand.”

                                  17   Garrison, 759 F.3d at 1020.

                                  18           It should also be noted that “the required analysis centers on what the record evidence

                                  19   shows about the existence or non-existence of a disability.” Strauss v. Comm’r of the Soc. Sec.

                                  20   Admin., 635 F.3d 1135, 1138 (9th Cir. 2011). Thus, even though all conditions of the credit-as-

                                  21   true rule might be satisfied, remand for further proceedings would still be appropriate if an

                                  22   evaluation of the record as a whole creates serious doubt that a claimant is, in fact, disabled.

                                  23   Garrison, 759 F.3d at 1021. On the other hand, it would be an abuse of discretion for a district

                                  24   court to remand a case for further proceedings where the credit-as-true rule is satisfied and the

                                  25   record affords no reason to believe that the claimant is not, in fact, disabled. Id.

                                  26           The first part of the credit-as-true test requires the court to determine whether the record

                                  27   has been fully developed and if further administrative proceedings would serve any useful

                                  28   purpose. As discussed above, two examining psychologists, as well as Plaintiff’s treating
                                                                                          19
                                   1   psychiatrist, and her therapist, all essentially concurred that Plaintiff does not enjoy the requisite

                                   2   mental and emotional health to be able to function in any capacity in the employment setting for

                                   3   the time being. The record leaves little room, and gives no reason, to doubt these opinions, given

                                   4   that Plaintiff was the frequent victim of assault and abuse during the formative years of her

                                   5   personality, essentially having grown up in a state of trauma, enduring the murder by burning of

                                   6   her brother, the deaths of her loved ones by cancer, and her own battle with cancer while enduring

                                   7   long periods of homelessness. The court, therefore, finds that the record has been fully developed

                                   8   and that further administrative proceedings would serve no useful purpose. The court also finds, as

                                   9   discussed above, that the ALJ has failed to provide legally sufficient reasons for rejecting the

                                  10   work-preclusive opinions of Drs. Kalich, Wiebe, and Savon, as well as Therapist Crowley, and

                                  11   that if this improperly discredited evidence were credited as true, the ALJ would be required to

                                  12   find Plaintiff disabled at Step Five on remand. Lastly, upon evaluation of the record as a whole,
Northern District of California
 United States District Court




                                  13   the court finds nothing that could give rise to any serious doubt that a Plaintiff is, in fact, disabled.

                                  14   See Garrison, 759 F.3d at 1020-21. Accordingly, this matter is remanded to the Commissioner for

                                  15   calculation and award of appropriate benefits.

                                  16                                              CONCLUSION

                                  17           For the reasons stated above, Plaintiff’s Motion for Summary Judgment (dkt. 24) is

                                  18   GRANTED, and Defendant’s Motion for Summary Judgment (dkt. 30) is DENIED. The ALJ’s

                                  19   finding of non-disability is REVERSED and this case is REMANDED for the calculation and

                                  20   award of appropriate benefits.

                                  21           IT IS SO ORDERED.

                                  22   Dated: March 16, 2020

                                  23

                                  24
                                                                                                       ROBERT M. ILLMAN
                                  25                                                                   United States Magistrate Judge
                                  26
                                  27
                                  28
                                                                                          20
